COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NOS. 2-08-149-CR

2-08-150-CR

                                                 

LAQUITA Y. CRAVINS a/k/a 	          					APPELLANT

LAQUITA YVETTE CRAVIN

V.

THE STATE OF TEXAS	STATE

----------

FROM THE 213
TH
 DISTRICT 
COURT OF TARRANT COUNTY

                                                 ----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

----------

We have considered appellant’s “Motion to Dismiss Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R. App. P.
 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal.  
See id.;
 
Tex. R. App. P.
 43.2(f). 																																       	PER CURIAM



PANEL:  
DAUPHINOT, J.; CAYCE, C.J.;
 and MCCOY, J.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: December 4, 2008							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.